Citation Nr: 1525158	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for pulmonary tuberculosis with pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1949 to March 1953, from September 1954 to September 1958 and from December 1958 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which increased the rating for pulmonary tuberculosis to 20 percent, effective June 26, 2009.

This matter was before the Board in September 2013, at which time it was remanded to schedule the Veteran for a hearing before a Veterans Law Judge.

Thereafter, in April 2015, the Veteran provided testimony before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a heart condition, to include ischemic and for a psychiatric condition, to include posttraumatic stress disorder, anxiety and depression, have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's pulmonary tuberculosis with pleurisy has not been manifested by far advanced lesions diagnosed at any time while the disease was active.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6724 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in July 2009.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided VA examinations in July 2009 and March 2013, which are adequate for the purpose of the instant claim adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the her disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the April 2015 Board videoconference hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Governing Rules and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods. Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

Rating Criteria

The Veteran's pulmonary tuberculosis with pleurisy has been rated as 20 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6724, concerning inactive pulmonary tuberculosis.

Under the rating criteria, a 100 percent evaluation is assigned for two years after date of inactivity, following active tuberculosis, which was clinically identified during service, or subsequently.  Thereafter, a 50 percent rating is assigned for four years, or in any event, to six years after date of inactivity.  Thereafter, a 30 percent rating is assigned for five years, or to eleven years after date of inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6724.

A 30 percent is also provided for advanced lesions diagnosed at any time while the disease process was active, minimum.  Id.

A 20 percent rating is warranted for moderately advanced lesions, provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc.  Id.

Ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  38 C.F.R. § 4.96.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. 

Factual Background

The Veteran was afforded a VA examination in July 2009.  At the time of the examination, he reported increased difficulty breathing.  It was noted that the condition was treated with inhalers, but the effectiveness of the treatment was poor.  The appellant's medical history included a history of coughing, chest pain on exertion, constant or near constant wheezing, fatigue, weakness and dyspnea.  There was no history of swelling, or fever. 

On physical examination, there was wheezing and decreased sounds in the lungs, signs of scarring from a surgery, persistent cough, and dyspnea.  It was noted that diaphragm excursion and chest expansion were severely limited.  Chest x-ray results revealed old granulomatous disease, nodule or airspace opacification versus overlap of shadows in the right upper lobe and no congestive heart failure.  A follow-up chest x-ray demonstrated pleural based density in the left upper lobe, small right lung densities, linear density in the right middle lobe, small pleural calcifications and borderline cardiomegaly.  Pulmonary function test (PFT) revealed FEV-1 of 52 percent predicated, a FEV-1/FVC of 77 and a DCLO of 69 percent predicated. It was noted that the Veteran had moderate obstruction and there was a mild decrease in DLCO.

The examiner diagnosed bilateral tuberculosis pleurisy, which had been inactive since the 1960s.  It was noted that the lesions had worsened and that for the inactive tuberculosis, residuals appeared to be an obstructive respiratory condition.

In September 2009, an addendum opinion was obtained to determine whether the obstructive respiratory condition noted in the July 2009 VA examination was caused by or a result of the service-connected inactive pulmonary tuberculosis.  The examiner determined that the appellant's bilateral tuberculosis pleurisy was most likely caused by or a result of his service-connected pulmonary tuberculosis, inactive.  The examiner noted that the Veteran's PFT results showed moderate obstruction.   In support of this finding, it was noted that the lungs were the major site for mycobacterium tuberculosis infection.  Pulmonary manifestations of tuberculosis included primary, reactivation, endobronchial and lower lung field infections.  The examiner noted that complications of tuberculosis could also involve the lung, including hemoptysis, pneumothorax, bronchiectasis and, in some cases, extensive pulmonary destruction.  

Results from a subsequent VA chest x-ray dated in December 2009 revealed no abnormal lung activities, left apex.  A follow- up CT scan demonstrated a minimum increased in size of the pleural based density in the left lobe.  It was noted that a recent nuclear medicine scan showed no abnormality in the region.  Additionally, a March 2010 CT scan revealed multiple small 4 millimeter or less lung nodules that were stable and a dominant oval slightly irregular mass in the left upper lung that was essentially stable from the prior examination.  VA treatment records dated in April 2010 noted a history of chronic obstructive pulmonary disease with the appellant having years of difficulty catching his breath.  The record further noted that the PFT dated in July 2009 showed a FEV-1 at 52 percent predicated.  It was noted that the interpretation was moderate obstruction air trapping, mild decrease in CO.  The record also noted that the March 2010 CT of the thorax revealed multiple small nodules that were stable and an irregular lung mass in the left upper lung. 

The Veteran provided results from a private PFT dated in June 2011, which was administered for respiratory abnormality.  It was reported that the patient had difficulty performing maneuvers and the results were questionable.  FEV-1 was 38 percent predicated and FEV-1/FVC was 104 percent.  The test interpretation summary indicated that dyspnea was noted with stress and that the test was terminated due to lightheadedness.  

A record from the Veteran's private treating physician dated in February 2013 noted that x-rays revealed a return of the pleural effusion to a lesser degree with lung scarring.  The records indicated his complaints of pleurisy in the form of chest pain, dry cough, progressive dyspnea and fatigue had been continuous from 1951 to the present.  Additionally, several CT scans of the thorax revealed linear scarring, pleural calcifications, a pleural-based density and nodules which should continue to be followed.  A PFT in June 2011 revealed an FEV-1 of 1.12.  The physician noted that reviewing previous PFTs revealed a continuous decline in the Veteran's lung function.  The physician determined that by the GOLD criteria, the appellant suffered from very severe chronic obstructive pulmonary disease.  It was noted that pulse oximetry was recorded at 93 percent on room air at rest.  It declined to 90 percent on room air with ambulation and resulted in exacerbation of his symptoms of dyspnea and fatigue.

In an additional private opinion received in February 2013, it was noted that the appellant had severe chronic obstructive pulmonary disorder pursuant to GOLD criteria based on a pulmonary function test conducted in June 2011 which showed FEV-1 at 37 percent.

The Veteran was afforded an additional VA examination in March 2013.  He complained of chest pain described as pleurisy, shortness of breath with activity, and fatigue.  There were no ongoing chills, sweats, ongoing coughing, mucous production or hemoptysis.  The examiner reviewed the results from previous image testing and noted that a CT scan dated in October 2012 revealed micro nodularity with bilateral scarring, which was stable.  He noted that there were no significant changes since prior multiple studies going back to July 2009.

On examination, the appellant's lungs were clear and there was no tubular breath sounds or wheezing.  A PFT was conducted; however, the examiner noted that testing was not completed due to poor compliance with testing.  Available results demonstrated FEV-1 of 44 percent predicated and FEV-1/FVC of 75 percent.  The examiner noted that the FEV-1/FVC results most accurately reflected the Veteran's level of disability. Exercise capacity test revealed maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).

Following examination, the examiner noted that the appellant had no ongoing fever, chills, sweats, progressive cough, weight loss or other signs of active pulmonary tuberculosis.  Although the appellant stated that his shortness of breath started in service, the examiner noted that the appellant's level of impairment seemed to vary.  In this regard, sometimes the Veteran would be short of breath climbing less than one flight of steps and other times he could walk 2 miles without shortness of breath.  The examiner determined that objective measurement of the Veteran's respiratory involvement was difficult to accomplish since it appeared that pulmonary functions from July 2009 and June 2011 required multiple flow volume loops in an effort to try to generate some data.  The current study required multiple loops with the patient unable to or unwilling to maintain a seal with his lips and taking different inspiratory efforts with which to expel gas.  To that end, no DLCO could be performed.  It was noted that the June 2011 cardiopulmonary stress test was stopped due to lightheadedness with a nondiagnostic submaximal stress test diagnosis.  Additionally, the examiner noted that CT scans documented a left upper lobe small mass lesion in several 5 mm punctate lesions that did not cause any significant physiological impairment together with some minimal parenchymal scarring.  The Veteran had no significant mediastinal adenopathy or atelectasis.  The examiner determined that the small degree of pleural thickening would not be expected to result in any restriction of lung volumes.  

The examiner disagreed with the statements made by the private physicians indicating the Veteran had severe chronic obstructive pulmonary disease.  The examiner noted that the GOLD criteria clearly states FEV-1/FVC less than 70 percent for airway obstruction.  The examiner noted that at no point has the appellant's percent predicated been less than 70 percent.  He further noted that the low FEV-1 was due to breathing at variable low lung volumes during the procedure.  Additionally, CT scans gave no indication of interstitial lung disease or severe circumferential pleural scarring.  The examiner noted that his examinations showed clear lung fields with no velcro rales and no rub.  Of special note was the cardiopulmonary exercise study that was self-discontinued due to lightheadedness and not shortness of breath.  The diagnosis was nondiagnostic subaxial stress test. Therefore, of all pulmonary function components, the FEV-1/FVC most accurately reflected the appellant's pulmonary status with no obstruction to air flow.  The examiner determined the pulmonary function study was not as likely as not related to the Veteran's residuals of tuberculosis with pleurisy.  

With regard to the specific diagnosis of chronic obstructive pulmonary disorder, the examiner determined that the appellant had no chronic cough or mucous production and the studies did not document any limitation to airflow.  Thus, the Veteran did not have chronic obstructive pulmonary disease and therefore, the diagnosis was not as likely as not a residual associated with the service-connected tuberculosis, inactive, with pleurisy.  

At the Board videoconference hearing, the Veteran stated that his condition was treated with breathing medication; however his tuberculosis was not active.  He also reported that VA treatment records dated in July 2009 indicated that he had lesions on his lungs.

Analysis

After a review of the evidence, the Board finds that a rating in excess of 20 percent for pulmonary tuberculosis is not warranted for any portion of the rating period on appeal.  In this regard, there is no evidence of far advanced lesions diagnosed at any time while the disease was active to warrant a 30 percent rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6724.

The Board has considered whether a higher rating is warranted under any other Diagnostic Code.  However, the Veteran has not been diagnosed with bronchitis, bronchiectasis, asthma or emphysema.  Thus, a higher rating is not warranted under Diagnostic Codes 6600, 6601, 6602, or 6603.  38 C.F.R. § 4.97.  As discussed, there are conflicting opinions regarding whether the Veteran has chronic obstructive pulmonary disease.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board has taken all medical opinions of record into consideration and finds the March 2013 VA examiner's opinion more probative than the private treating physicians' opinions.  In this regard, the VA examiner's opinion was based on a thorough review of the Veteran's medical records and examination of the Veteran.  The opinion is supported by a detailed rationale and specifically discussed why the evidence did not support a diagnosis of chronic obstructive pulmonary disease.  See Prejean v. West, supra.  Conversely, the private physicians did not discuss the criteria for a diagnosis of chronic obstructive pulmonary disease under the GOLD protocol.  Moreover, they did not discuss what affects the appellant's inability to complete the June 2011 PFT due to lightheadedness had on the diagnosis of chronic obstructive pulmonary disease.  As such, the opinions are assigned limited probative value.

Thus, the probative evidence of record does not indicate that the Veteran has chronic obstructive pulmonary disease, thus a higher or separate rating is not warranted on this basis. 

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's pulmonary tuberculosis with pleurisy warranted a rating in excess of 20 percent.  See Fenderson, 12 Vet. App. 119.  Again, far advanced lesions have not been shown, and the weight of the evidence is against a finding of COPD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are not inadequate.  The schedular criteria adequately describe the Veteran's symptoms for pulmonary tuberculosis.  These symptoms include shortness of breath and wheezing, all of which are provided for in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.




Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his pulmonary tuberculosis.  In this regard, during the April 2015 Board videoconference hearing, the Veteran reported that he experienced difficulty breathing while employed.  However, the July 2009 VA examiner noted that the appellant retired in 1985 because he was eligible by age or duration.  Additionally, the May 2013 VA examiner determined that Veteran's disability did not impact his ability to work.  Moreover, there is no indication that the Veteran retired due to his service-connected disability.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to a rating in excess of 20 percent for pulmonary tuberculosis with pleurisy is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


